HARWOOD, Justice.
This petitioner is a prisoner in Kilby Prison, having been sentenced after conviction for carnal knowledge of a girl under 12 years of age.
He has filed in this court a handprinted document which is entitled “Petition for a writ of certiorari to the Circuit Court of Montgomery County, Alabama.”
He first prays that a writ of certiorari issue to review the judgment of the lower court “entered in the above styled cause, on October 30th 1962.”
We gather from other parts of the petition that this is an order denying petitioner’s prayer in habeas corpus proceedings. The petitioner also avers that his right to a “fair and full hearing on the merits in this case has been denied him on appeal.” We assume this refers to his conviction on the charge of carnal knowledge in the court below. If so, no appeal was ever perfected to this court.
All in all, the document is so ineptly drawn, and is so confused as to be unintelligible. Largely it consists of mere bald conclusions of the draftsman. See Ex parte Ellis, 41 Ala.App. 253, 128 So.2d 108.
Petitioner’s prayer is that we issue an order directing the respondent, Warden of Kilby Prison, to release and discharge the prisoner from custody. This relief we are powerless to grant.
The petition fails to show at what time the petitioner was adjudged guilty, though it does assert that petitioner pled guilty to the indictment.
If the judgment was more than six months prior to the filing of his petition, his petition comes too late.
The Attorney General’s motion to dismiss this petition is well taken.
We do not wish to he understood that even had the petition been timely filed that it is in any wise sufficient to invoke our review.
Petition dismissed.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.